V. J. Brennan, J.
(dissenting). I must dissent. It is clear from a review of the entire record that the court below failed to apply the proper standard for determining whether a change in custody is appropriate. At the time of the court’s decision, permanent custody was in plaintiff. In order for the court below to change custody from plaintiff to defendant, the trial judge was required to find by *604clear and convincing evidence that a change of custody was in the best interests of the child, Berman v Berman, 84 Mich App 740; 270 NW2d 680 (1978), Eigner v Eigner, 79 Mich App 189; 261 NW2d 254 (1977). Nowhere in the lower court’s findings was the standard even recognized, let alone applied. The court below considered the factors enumerated in MCL 722.23; MSA 25.312(3) in determining whether the best interests of the child would be served by changing custody. However, the trial judge failed to find by clear and convincing evidence that the best interests of the child required a change of custody. Instead the court found at most some evidence supporting change.
While the court found that both parents loved the child it indicated that the father and stepmother were more demonstrative than the mother and that they "have no inhibitions towards or against displaying their emotions, love and affection openly” which the court stated "the Legislature seems to believe * * * important”. Again, while finding that both parents were able to provide the child with food, clothing, medical care or other remedial care, the trial judge again characterized plaintiff as "not being openly demonstrative”. It goes without saying that the expression of love and affection by hugging and kissing is a matter of individual temperament and not a definitive gauge of the sincerity of love and affection. The court also stated that it was seemingly to the plaintiff’s detriment that the child was not a member of a religious sect. The statute, however, only requires the trial court to determine which parent is best able to continue the religious education of the child if, in fact, the child has a religious affiliation.
*605This Court is required to review de novo the record in a custody case and to affirm the trial court’s judgment unless we find that it is against the great weight of the evidence, constitutes an abuse of discretion, or results from clear legal error on a major issue, MCL 722.28; MSA 25.312(8), Bahr v Bahr, 60 Mich App 354; 230 NW2d 430 (1975), Berman v Berman, supra. Failure to apply the clear and convincing evidence standard was clear legal error on the major issue of burden of proof.
Additionally, review of the trial court’s findings reveals that its decision was based largely on the fact that plaintiff had moved several times within a short time, apparently as. a result of her brief and disastrous marriage, and, furthermore, that a male friend may have spent the night in her apartment. It is the conditions at the time of the hearing which should be the focus of the court’s inquiry, not the past conduct of the parties; see Feldman v Feldman, 55 Mich App 147; 222 NW2d 2 (1974), Zawisa v Zawisa, 61 Mich App 1; 232 NW2d 275 (1975). See also Hilbert v Hilbert, 57 Mich App 247; 225 NW2d 697 (1974), Roudabush v Roudabush, 62 Mich App 391; 233 NW2d 596 (1975). The record indicates that plaintiff has established a stable environment for her child. There was no indication of any ongoing illicit conduct which might support a change of custody.
I have reviewed the record of the hearing below and find that the clear and convincing evidence standard was not met by the evidence presented. In my opinion there did not exist one valid reason to change the custody of Tina from her mother to defendant. Accordingly, I would reverse.